Citation Nr: 1218661	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeals from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.

REMAND

The last time the PTSD claim was adjudicated by the RO was in September 2008 as evidenced by a statement of the case of that date.  Subsequent to that time, additional pertinent evidence has been received and associated with the claims file.  This evidence includes VA medical records, private medical records and some Social Security records.  This evidence has not been reviewed by the RO as evidenced by the lack of a supplemental statement of the case dated subsequent to the September 2008 statement of the case.  In March 2012, the Veteran submitted a statement indicating that he was waiving review of evidence pertaining to his TDIU claim.  While the Veteran referenced his PTSD claim in the March 2012 letter, he did not waive review of the evidence with regard to this claim.  The Board finds that the issue of entitlement to an increased rating for PTSD must be remanded in order to allow the RO to review the additional evidence and to readjudicate the claim in light of the new evidence.  

A compact disc from the Social Security Administration has been associated with the claims file.  A review of this disc reveals it contains mostly administrative letters to the Veteran and very little medical evidence.  It does not appear to the Board that all the Social Security records have been associated with the claims file.  Where there is actual notice to VA that a veteran is receiving disability benefits from the Social Security Administration, VA has the duty to acquire a copy of the decision granting the disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  Attempts must be made to obtain this evidence to the extent possible.  

The Veteran is claiming entitlement to TDIU.  Service connection is currently in effect for PTSD (30% disabling), for tinnitus (10% disabling) and for bilateral hearing loss (0% disabling).  The last time a VA examination for compensation and pension purposes was conducted to evaluate the PTSD was in November 2007.  Since that time, the Veteran has alleged that the symptomatology associated with his PTSD has resulted in unemployability.  This indicates to the Board that the Veteran's PTSD symptomatology may have increased since the time of the November 2007 VA examination.  The Veteran should be afforded a current VA examination to determine the extent of symptomatology associated with the service-connected PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While the Veteran has been afforded current VA examinations for his hearing loss and tinnitus claims in March 2010, the Veteran has not been afforded a VA examination for compensation and pension purposes which addresses the Veteran's TDIU claim and provides an opinion as to the Veteran's employability based on all the service-connected disabilities.  The Board finds the Veteran should be afforded a current VA examination to determine if the Veteran is unemployable due to any combination of his service-connected disabilities.  

In October 2008, a VA clinical record referenced the fact that the Veteran had been treated by Dr. E.T., and that he had also been seeing an outside therapist for his PTSD treatment.  While treatment records from Dr. E.T., have been associated with the claims file, no other private health care providers records have been associated with the claims file.  It appears that not all the pertinent medical evidence has been received and associated with the claims file.  The Board finds attempts must be made to obtain this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD, tinnitus and/or hearing loss since his discharge.  After securing any necessary releases, obtain these records which have not already been associated with the claims file.  The Board is particularly interested in obtaining copies of complete treatment records from the Veteran's private mental health care provider Dr. E.M.T.

2.  Associate with the claims folder the Veteran's relevant records of VA treatment since October 2008.

3.  Obtain from the Social Security Administration the medical and legal records pertinent to the appellant's claim for Social Security disability benefits.  The RO must ensure that complete records are obtained and, for any records received by compact disc, the RO must either print out the records for the claims folder OR scan the records into Virtual VA.

4.  After completion of the development set out above has been completed to the extent possible, schedule the Veteran for an appropriate examination(s) for the purpose of determining the nature and severity of his PTSD, as well as whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The claims folder contents must be made available to the examiner prior to the examination for review.  After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:

      a) for the service-connected PTSD, the examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  A GAF score for the PTSD should be assigned to the extent possible; 

      b) for the TDIU claim, the examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected disabilities (including PTSD, bilateral hearing loss and/or tinnitus) alone (i.e., without regard to any nonservice-connected disabilities or the Veteran's age) are productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment (sedentary or physical) consistent with his educational background and occupational history?  This opinion must take into account the findings included in the most recent VA audiological evaluation from March 2010 as well as all other pertinent evidence as well as the impact of medications used to treat service-connected disabilities.  

The Board requests that, if there is more than one examiner, each examiner take into account all of the Veteran's service-connected disabilities, cumulatively when rendering an opinion as to unemployability.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case which addresses all evidence received subsequent to the September 2008 statement of the case and provided an appropriate period of time to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

